NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                         FILED
                            FOR THE NINTH CIRCUIT                           AUG 29 2013

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

WENQIN XUE, AKA Wen Qin Xue,                     No. 11-73910

              Petitioner,                        Agency No. A098-445-354

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted August 13, 2013**
                              San Francisco, California

Before: HAWKINS, THOMAS, and McKEOWN, Circuit Judges.

       Wenqin Xue (“Xue”), a native and citizen of the People’s Republic of China,

petitions for review of the decision by the Board of Immigration Appeals (“BIA”)

affirming the Immigration Judge’s (“IJ”) denial of asylum, withholding of

removal, and relief under the Convention Against Torture. We have jurisdiction

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
pursuant to 8 U.S.C. § 1252. We deny in part, grant in part, and remand the

petition.

       Xue states that she was the victim of forced sterilization in 1993 at the hands

of Chinese family planning officials and that she was arrested and beaten in 2004

because of her attendance at a local Christian meeting. Although the BIA reviewed

the IJ’s decision for clear error, it did not adopt the IJ’s decision as its own.

Instead, the BIA identified several specific grounds on which it affirmed the IJ’s

adverse credibility determination as to each of Xue’s two claims. We review the

reasons explicitly identified by the BIA, as well as the reasoning articulated in the

IJ’s decision in support of those stated reasons; we do not, however, “review those

parts of the IJ’s adverse credibility finding that the BIA did not identify as ‘most

significant’ and did not otherwise mention.” Tekle v. Mukasey, 533 F.3d 1044,

1051 (9th Cir. 2008).

       Because credibility determinations are findings of fact, they “are conclusive

unless any reasonable adjudicator would be compelled to conclude to the

contrary.” 8 U.S.C. § 1252(b)(4)(B) (2000). Xue filed her petition before the

effective date of the Real ID Act of 2005, so at least one of the identified grounds

underlying the negative credibility finding must be supported by substantial

evidence and go to the heart of Xue’s claims of persecution in order to affirm a


                                            2
negative credibility finding. Li v. Ashcroft, 378 F.3d 959, 964 (9th Cir. 2004).

Minor inconsistencies regarding non-material and trivial details cannot form the

exclusive basis for an adverse credibility determination. See Kaur v. Gonzales,

418 F.3d 1061, 1064 (9th Cir. 2005). Instead, the BIA must articulate a legitimate

basis to question the applicant’s credibility and offer specific and cogent reasons

for any stated disbelief. Gui v. INS, 280 F.3d 1217, 1225 (9th Cir. 2002).

      With regard to Xue’s religious persecution claim, the BIA identified several

inconsistencies noted by the IJ that go to the heart of that claim, including

contradictory statements by Xue about the number of times she was interrogated

and beaten while detained and whether she was interrogated and beaten after being

released. Xue had opportunities to explain these inconsistencies, but the IJ and the

BIA reasonably found the explanations insufficient and unconvincing. See

Campos-Sanchez v. INS, 164 F.3d 448, 450 (9th Cir. 1999).

      With regard to Xue’s forced sterilization claim, the BIA identified only one

inconsistency: the date on Xue’s marriage certificate differs from the marriage date

written on the Fuqing City Family Planning Office form documenting her tubal

ligation conducted as a result of violations of family planning policy. It is

undisputed that Xue has two children, in violation of China’s family planning

policies. Xue also introduced corroborating evidence in the form of a doctor’s


                                           3
examination in the United States confirming that she had undergone a tubal

ligation. The inconsistency in the marriage dates does not go to the heart of Xue’s

forced sterilization claim, and the BIA’s reliance on it is therefore insufficient to

support its adverse credibility finding. Bandari v. INS, 227 F.3d 1160, 1166 (9th

Cir. 2000) (holding that “alleged inconsistencies in dates that reveal nothing about

a petitioner’s credibility cannot form the basis of an adverse credibility finding”).

      Xue’s petition is therefore denied as to her religious persecution claim and

granted as to her forced sterilization claim. Because the BIA affirmed based on the

adverse credibility grounds without otherwise considering Xue’s eligibility for

asylum, we remand to the agency for further proceedings consistent with this

disposition. See Tekle, 533 F.3d at 1056.

      PETITION FOR REVIEW DENIED in part; GRANTED in part; and

REMANDED. Each party shall pay its own costs on appeal.




                                            4